In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00044-CR

RICKY DARRELL LOVE, Appellant              §    On Appeal from the 297th District Court

                                           §    of Tarrant County (1492187D)

V.                                         §    May 23, 2019

                                           §    Opinion by Justice Pittman

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgments for counts two, three, and four.          The

judgments for Appellant Ricky Darrell Love’s convictions for burglary in counts two,

three, and four are vacated. It is ordered that the judgment of the trial court in count

one is affirmed.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mark T. Pittman_________________
   Justice Mark T. Pittman